DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velinsky et al. (“Velinsky” hereinafter) (US PG PUB 2004/0155022).
Regarding claim 1, Velinsky discloses a melt system (figures 1, 6, and 9) configured to convert a solid polymer into a molten polymer (paragraph [0112]), the melt system comprising: 
at least one melt unit (figure 1) having: 
a reservoir (item 14, figure 1); 
a melt grid (item 44, figures 3-5, paragraphs [0028], [0118-0127]) positioned above said reservoir, said melt grid configured to expose said solid polymer to a temperature sufficient to form a molten polymer and to deposit said molten polymer into said reservoir; and 

a thermal isolation region disposed below said melt grid and above said molten polymer in said reservoir, said thermal isolation region configured to thermally isolate said solid polymer in said hopper from molten polymer in said reservoir (paragraph [0120], figure 5).
Regarding claim 2, Velinsky discloses that said thermal isolation region is comprises an upper portion of said reservoir (thermal isolation is below melter grid but above reservoir 13, figures 1 and 5).
Regarding claims 9 and 11, Velinsky discloses that the hopper includes at least one visualization window (opening 90, figure 9) disposed on said wall to allow visualization of a level of said solid polymer inside said internal chamber (opening 90 allows access to inside of the hopper 20 and the access door acts as a visualization window when moved, figure 9).


Regarding claim 15, Velinsky discloses that said wall includes a plurality of sides, and the access door is disposed on at least one of said plurality of sides (enclosure 20 has plurality of sides and access door is in the left vertical side, figures 1 and 9).
Regarding claim 16, Velinsky discloses that said wall includes a plurality of sides, and a visualization window is disposed on at least one of said plurality of sides (opening 90, figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Velinsky (US PG PUB 2004/0155022).
Regarding claim 6-8, 10, 12, and 13, Velinsky teaches one hopper, one access door, one visualization window as a part of one melt unit. Velinsky does not teach multiple melt units with multiple hoppers, access doors and visualization window. 
See MPEP § 2144.04 (VI)).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Velinsky (US PG PUB 2004/0155022) in view of Notzold et al. (“Notzold” hereinafter) (US PN 4,308,447).
Regarding claim 3, Velinsky teaches the thermal isolation region as discussed in detail above but does not explicitly teach that it comprises an isolation chamber disposed below said hopper.
Notzold teaches hot melt adhesive dispenser (figure 1) comprising a hopper (item 24, figure 1) to hold solid melt material, a melt grid (items 25, 26, 36, figure 1) to melt the solid melt material, a reservoir (item 9, figure 1) to collect the melted material, and a thermal isolation chamber (region surrounded by heat insulating layer 22, figure 1) formed by a thermal insulation to thermally isolate the hopper from the reservoir (column 6, lines 67-68: column 7, lines 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Velinsky as taught by Notzold to have provided a thermally isolated chamber or region below the melt grid to separate the hopper from the reservoir to prevent unexpected heat transfer as such would result in undesired melt quality and quantity. 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to hot melt adhesive dispensers without having a thermal isolation region between the melt grid and the reservoir (unclaimed subject matter): US PN 3,792,801, US PN 3,876,105, US PN 4,667,850, US PN 6,175,101, US PN 9,169,088, US PN 9,304,028.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754